Name: Commission Regulation (EEC) No 3334/92 of 18 November 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 92 Official Journal of the European Communities No L 335/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3334/92 of 18 November 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 1678/85 (s), as last amended by Regulation (EEC) No 3318/92 (*), fixes the conversion rates to be applied in agriculture ; Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (7), as last amended by Regulation (EEC) No 3277/92 (*); Whereas a new agricultural conversion rate, effective from 19 November 1992, has been fixed for all sectors in the United Kingdom; whereas the monetary compensatory amounts should be altered accordingly; Whereas the monetary compensatory amounts are to be calculated from the rates during the reference period 11 to 17 November 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'United Kingdom' in Parts 1 to 5 and 7 to 9 of Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. 3 . Annex III is replaced by Annex III hereto. Article 2 This Regulation shall enter into force on 19 November 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164, 24. 6 . 1985 , p . 6. 2) OJ No L 201 , 31 . 7 . 1990, p. 9. J) OJ No L 310, 21 . 11 . 1985, p. 22. 4) OJ No L 314, 28 . 10 . 1989, p. 51 . s) OJ No L 164, 24. 6. 1985 , p . 11 . *) OJ No L 332 , 18 . 11 . 1992, p. 19. 7) OJ No L 153 , 17. 6. 1991 , p . 1 . ¢) OJ No L 330, 16. 11 . 1992, p. 1 . No L 335/2 Official Journal of the European Communities 19 . 11 . 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Italy Dkr Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  0709 90 60 7,191 0712 90 19 7,191 1001 10 10 9,714 1001 10 90 9,714 1001 90 91 7,191 1001 90 99 7,191 1002 00 00 6,832 1003 00 10 6,832 1003 00 90 6,832 1004 00 10 6,559 1004 00 90 6,559 1005 10 90 7,191 1005 90 00 7,191 1007 00 90 6,832 1008 20 00 6,832 1101 00 00 8,718 1102 10 00 8,215 1102 20 10 10,067 1102 20 90 3,236 1102 90 10 6,968 1102 90 30 6,690 1102 90 90 11-1 7285 6,968 11-1 7286 6,968 1103 11 10 12,391 1103 11 90 9,415 1103 12 00 9,182 1103 13 10 11-2 10,427 1103 13 90 7,335 1103 19 10 6,968 1103 19 30 9,565 1103 19 90 11-1 7285 6,968 11-1 7286 6,968 1103 21 00 7,335 1103 29 10 6,968 1103 29 20 6,968 1103 29 30 6,690 110329 40 7,335 19. 11 . 92 Official Journal of the European Communities No L 335/3 Positive , Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands - F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg 1103 29 90 11-1 7285 6,968 11-1 7286 6,968 1104 11 10 6,968 1104 11 90 9,565 1104 12 10 6,690 1104 12 90 11,805 1104 19 10 7,335 1104 19 30 6,968 1104 19 50 7,910 1104 19 99 11-1 7285 6,968 11-1 7286 6,968 1104 21 10 6,968 1104 21 30 9,565 1104 21 50 10,931 110421 90 6,968 1104 22 10 11-6 7158 6,690 11-6 7159 11,805 1104 22 30 9,182 1104 22 50 6,690 1104 22 90 6,690 1104 23 10 7,335 1104 23 30 7,335 1104 23 90 7,335 1104 29 11 7,335 1104 29 15 6,968 1104 29 19 11-3 7290 6,968 11-3 7291 6,968 11042931 7,335 1104 29 35 6,968 1104 29 39 11-3 7290 6,968 11-3 7291 6,968 1104 29 91 7,335 1104 29 95 6,968 1104 29 99 11-1 7285 6,968 11-1 7286 6,968 1104 30 10 ' 5,393 1104 30 90 2,157 1107 10 11 12,800 1107 10 19 9,564 1107 10 91 1^,161 1107 10 99 9,086 1107 20 00 10,589 1108 11 00 11-4 7294 12,152 11-4 7295 C) 12,152 1108 12 00 11-4 7294 10,858 No L 335/4 Official Journal of the European Communities 19 . 11 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland . £ Irl Spain Pta  1 000 Kg  1108 12 00 11-4 7295 (') 10,858 1108 13 00 11-5 7296 10,858 11-5 7297 0) 10,858 1108 14 00 11-4 7294 10,858 11-4 7295 O 10,858 1108 19 90 11-4 7294 10,858 11-4 7295 C) 10,858 1109 00 00 16,539 1702 30 91 17-9 7318 14,166 1702 30 99 17-9 7318 10,858 1702 40 90 10,858 1702 90 50 10,858 1702 90 75 14,813 1702 90 79 10,355 2106 90 55 10,858 2302 10 10 23-1 7622  23-1 7623 2,970 2302 10 90 6,152 2302 20 10 2,970 2302 20 90 6,152 2302 30 10 2,970 2302 30 90 6,364 2302 40 10 2,970 2302 40 90 6,364 2303 10 11 14,382 2309 10 11 23-2 7624  23-2 7625 0,863 2309 10 13 23-8 7541 (2)  23-8 7542 (2) 9,872 23-8 7543 (2) 19,744 23-8 7545 (2) 1,468 23-8 7546 (2) 2,937 23-8 7547 (2)  23-8 7548 (2) 15,578 23-8 7549 (2) 31,156 23-8 7550 (2) 0,863 23-8 7551 (2) 10,735 23-8 7552 (2) 20,607 23-8 7626 (2) 0,863 23-8 7627 (2) 2,331 23-8 7628 (2) 3,800 23-8 7629 (2) 0,863 23-8 7630 (2) 16,441 23-8 7631 (2) 32,019 2309 10 31 23-3 7624  \ Official Journal of the European Communities19. 11 . 92 No L 335/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  2309 10 31 23-3 7691 2,733 2309 10 33 23-9 7541 (2)  23-9 7542 (2) 9,872 23-9 7543 (2) 19,744 23-9 7545 (2) 1,468 23-9 7546 (2) 2,937 23-9 7547 (2)  23-9 7548 (2) 15,578 23-9 7549 (2) 31,156 23-9 7645 (2) 2,733 23-9 7646 (2) 12,605 23-9 7647 (2) 22,477 23-9 7648 (2) 2,733 23-9 7649 (2) 4,201 23-9 7650 (2) 5,670 23-9 7651 (2) 2,733 23-9 7652 (2) 18,311 23-9 7653 (2) 33,889 2309 10 51 23-4 7624  23-4 7692 5,393 230910 53 23-10 7541 (2)  23-10 7542 (2) 9,872 23-10 7543 O 19,744 23-10 7545 O 1,468 23-10 7546 (2) 2,937 23-10 7547 (2)  23-10 7548 (2) 15,578 23-10 7549 (2) 31,156 23-10 7654 (2) 5,393 23-10 7655 (2) 15,265 23-10 7656 (2) 25,137 23-10 7657 O 5,393 23-10 7658 (2) 6,861 23-10 7659 (2) 8,330 23-10 7660 (2) 5,393 23-10 7661 (2) 20,971 23-10 7662 (2) 36,549 2309 90 31 23-5 7624  23-5 7693 0,863 2309 90 33 23-11 7541 (2)  23-11 7542 (2) 9,872 23-11 7543 (2) 19,744 23-11 7545 (2) 1,468 23-11 7546 (2) 2,937 23-11 7547 (2)  No L 335/6 Official Journal of the European Communities 19. 11.92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  230990 33 23-11 7548 (2) 15,578 23-11 7549 O 31,156 23-11 7663 O 0,863 23-11 7664 (2) 10,735 23-11 7665 O 20,607 23-11 7666 O 0,863 23-11 7667 O 2,331 23-11 7668 O 3,800 23-11 7669 O 0,863 23-11 7670 (2) 16,441 23-11 7671 O 32,019 2309 90 41 23-6 7624  23-6 7694 2,733 2309 90 43 23-12 7541 (2)  23-12 7542 (2) 9,872 23-12 7543 (2) 19,744 23-12 7545 (l) 1,468 23-12 7546 (2) 2,937 23-12 7547 (2)  23-12 7548 (2) 15,578 23-12 7549 (2) 31,156 23-12 7672 (2) 2,733 23-12 7673 (2) 12,605 23-12 7674 (2) 22,477 23-12 7675 (2) 2,733 23-12 7676 (2) 4,201 23-12 7677 (2) 5,670 23-12 7678 (2) 2,733 23-12 7679 (2) 18,311 23-12 7680 (2) 33,889 2309 90 51 23-7 7624  23-7 7695 5,393 2309 90 53 23-13 7541 (2)  23-13 7542 (2) 9,872 23-13 7543 (2) 19,744 23-13 7545 (2) 1,468 23-13 7546 (2) 2,937 23-13 7547 (2)  23-13 7548 (2) 15,578 23-13 7549 (2) 31,156 23-13 7681 (2) 5,393 23-13 7682 (2) 15,265 23-13 7683 (2) 25,137 23-13 7684 (2) 5,393 23-13 7685 (2) 6,861 19. 11 . 92 Official Journal of the European Communities No L 335/7 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 53 23-13 7686 O 8,330 23-13 7687 ( ») 5,393 23-13 7688 (2) 20,971 23-13 7689 (2) 36,549 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 335/8 Official Journal of the European Communities 19 . 11 . 92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts IIL Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta ' Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 100 kg 02-3 02-3 7039 7054 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 021011 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 19. 11. 92 Official Journal of the European Communities No L 335/9 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs i  Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl  100 kg  0210 19 81 02-3 7039  . 02-3 7054  0210 19 89  1601 00 10 O  1601 00 91 16-1 7319 OO  16-1 7322 OO  1601 00 99 16-1 7319 OO  16-1 7322 OO  1602 10 00  1602 20 90  1602 41 10 16-3 7327  16-3 7328 ^  16-3 7329  1602 42 10 16-3 7327  16-3 7328  16-3 7329  1602 49 11 16-3 7327  16-3 7328  16-3 7329  1602 49 13 16-3 7327  16-3 7328  16-3 7329  1602 49 15 16-3 7327  16-3 7328  16-3 7329  1602 49 19 16-3 7327  16-3 7328  16-3 7329  1602 49 30 16-1 7319  16-1 7322  1602 49 50  1602 90 10  1602 90 51  1902 20 30  O If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. ... , . , . O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after die deduction of the weight of the liquid. No L 335/ 10 Official Journal of the European Communities 19 . 11.92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg live weight  0102 90 10 (') 6,867 0102 90 31 C) 6,867 0102 90 33 0) 6,867 0102 90 35 O 6,867 0102 90 37 6,867  100 kg net weight  0201 10 10 13,047 0201 10 90 13,047 0201 20 21 13,047 0201 20 29 13,047 0201 20 31 10,438 0201 20 39 10,438 0201 20 51 15,657 0201 20 59 15,657 0201 20 90 10,438 0201 30 00 17,854 0202 10 00 11,605 0202 20 10 (2) 11,605 0202 20 30 02-1 7014 1,857 02-1 7018 1,857 02-1 7019 O 9,284 0202 20 50 02-1 7014 2,901 02-1 7018 2,901 02-1 7019 O 14,507 0202 20 90 O 9,284 0202 30 10 (2) 14,507 0202 30 50 0(J) ' 14,507 0202 30 90 02-2 7034 2,901 02-2 7038 (J) 14,507 0206 10 95 17,854 0206 29 91 14,507 0210 20 10 10,438 0210 20 90 14,901 0210 90 41 14,901 0210 90 90 14,901 1602 50 10 16-4 7330 14,901 16-4 7331 8,927 16-4 7332 5,974 1602 90 61 16-4 7332 5,974 19. 11 . 92 Official Journal of the European Communities No L 335/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of Quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to tjie production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 335/ 12 Official Journal of the European Communities 19 . 11 . 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts \ Positive l I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 pieces  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 020722 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,085 0,247 0,085  100 kg  0,368 0,599 0,568 0,405 0,592 0,463 0,526 0,573 0,578 0,634 0,705 0,856 0,951 0,811 0,887 0,845 0,526 0,573 0,578 0,634 0,856 0,951 0,811 0,887 0,845 1,559 0,630 0,480 0,332 0,868 0,815 1,477 0,332 1,214 0,697 19. 11 . 92 Official Journal of the European Communities No L 335/ 13 Positive \ Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  0,480 0,332 0,925 0,434 0,781 1,477 0,332 1,863 1,559 1,046 0,976 0,930 0,480 0,332 1,330 0,868 1,286 0,815 1,220 1,477 0,332 1,559 0,630 0,480 0,332 0,868 0,815 1,477 0,332 1,214 0,697 0,480 0,332 0,925 0,434 0,781 1,477 0,332 1,863 1,559 1,046 0,976 0,930 0,480 0,332 No L 335/ 14 Official Journal of the European Communities 19. 11 . 92 I Positive II I \ Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0207 43 51 1,330 0207 43 53 0,868 0207 43 61 1,286 0207 43 63 0,815 0207 43 71 1,220 0207 43 81 1,477 0207 43 90 0,332 0209 00 90 0,738  100 pieces  0407 00 11 0,177 0407 00 19 0,061  100 kg  0407 00 30 0,534 0408 11 10 2,497 0408 19 11 1,088 0408 19 19 1,163 0408 91 10 2,411 0408 99 10 0,619 1602 31 11 16-2 7323 1,156 16-2 7324  1602 31 19 16-2 7323 1,625 16-2 7324  1602 39 11 1,557 1602 39 19 16-2 7323 1,625 16-2 7324  3502 10 91 2,166 3502 10 99 0,293 3502 90 51 2,166 3502 90 59 0,293 19 . 11 . 92 Official Journal of the European Communities No L 335/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0401 04-1 7058 a+e 0402 10 11 7,789 0402 10 19 04-3 7059 5,078 04-3 7079 7,789 04-3 7222  0402 10 91 04-4 7089 d + f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 a + c 0402 21 17 04-6 7098 5,078 04-6 7114 a+c 04-6 7224  0402 21 19 04-2 7744 a+c 0402 21 91 04-2 7744 a + c 0402 21 99 04-2 7744 a + c 0402 29 04-2 7744 a + c+f 0402 91 , 04-2 7744 a+c 0402 99 04-2 7744 a+c+f 0403 10 02 04-2 7744 a + c 0403 10 04 04-2 7744 a+c 0403 10 06 04-2 7744 a + c 0403 10 12 04-2 7744 a+c+f 0403 10 14 04-2 7744 a+c+f 0403 10 16 04-2 7744 a + c+f 0403 10 22 04-2 7744 a+c 0403 10 24 04-2 7744 a + c 0403 10 26 04-2 7744 a + c 0403 10 32 04-2 7744 a+c+f 0403 10 34 04-2 7744 a+c+f 0403 10 36 04-2 7744 a + c+f 0403 90 11 04-5 7093 5,078 04-5 7097 7,789 04-5 7223  0403 90 13 04-6 7098 5,078 04-6 7114 a+c 04-6 7224  0403 90 19 04-2 7744 a + c 0403 90 31 04-4 7089 d + f 0403 90 33 04-2 7744 a + c + f 0403 90 39 04-2 7744 a+c+f No L 335/ 16 Official Journal of the European Communities 19. 11.92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F! Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0403 90 51 04-2 7744 a+c 0403 90 53 04-2 7744 ( a+c 0403 90 59 04-2 7744 a+c 0403 90 61 04-2 7744 , a+c + f 0403 90 63 04-2 7744 a+c+f 0403 90 69 04-2 7744 a+c+f 0404 90 11 04-2 7744 a+c 0404 90 13 04-2 7744 a+c 0404 90 19 04-2 7744 a+c 0404 90 31 04-2 7744 a+c .0404 90 33 04-2 7744 a+c 0404 90 39 04-2 7744 a + c 0404 90 51 04-2 7744 a+c+f , 0404 90 53 04-2 7744 a+c+f 0404 90 59 04-2 7744 a+c+ f 0404 90 91 04-2 7744 a+c+f 0404 90 93 04-2 7744 a+c+f 0404 90 99 04-2 7744 a+c+f 0405 04-7 7118 4,490 04-7 7119 4,602 04-7 7134 6,516 04-7 7138 6,679 04-7 7139 7,084 04-7 7154 7,261 04-7 7189 12,903 04-7 7193 13,225 04-7 7197 b x coef 04-7 7199 b x coef 04-7 7218 b x coef 04-7 7225 b 04-7 7281 b x coef 0406 10 20 04-8 7226  04-8 7227 9,685 04-8 7228 11,058 04-8 7229 6,658 04-8 7230 8,664 04-8 7231 3,026 04-8 7232 4,402 0406 10 80 04-8 7226  04-8 7228 11,058 04-8 7230 8,664 04-8 7232 4,402 0406 20 10  0406 20 90 04-9 7233 11,058 04-9 7234 14,994 19. 11 . 92 Official Journal of the European Communities No L 335/ 17 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 30 10 04-10 7235  04-10 7236 3,976 04-10 7237 5,832 04-10 7238 8,487 04-10 7239 10,064 0406 30 31 04-10 7235  04-10 7236 3,976 04-10 7237 5,832 04-10 7238 8,487 0406 30 39 04-10 7235  04-10 7238 8,487 04-10 7239 10,064 0406 30 90 10,064 0406 40 00 04-11 7240  04-11 7241 10,467 0406 90 11 04-12 7242 8,664 04-12 7243  04-12 7244 9,685 04-12 7245 11,058 04-12 7246 6,658 04-12 7247 8,664 0406 90 13 04-13 7248  04-13 7250 12,942 0406 90 15 04-13 7248  04-13 7250 12,942 0406 90 17 04-13 7248  04-13 7249 8,664 04-13 7250 12,942 0406 90 19  0406 90 21 04-14 7251  04-14 7252 11,859 0406 90 23 04-15 7254  04-15 7255 9,685 04-15 7256 11,058 04-15 7257 6,658 04-15 7258 8,664 0406 90 25 04-15 7254  04-15 7255 9,685 04-15 7256 11,058 04-15 7257 6,658 04-15 7258 8,664 0406 90 27 04-15 7254  04-15 7255 9,685 04-15 7256 11,058 04-15 7257 6,658 No L 335/ 18 Official Journal of the European Communities 19. 11.92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 90 27 04-15 7258 8,664 0406 90 29 04-15 7253  04-15 7254  04-15 7255 9,685 04-15 7256 11,058 04-15 7257 6,658 04-15 7258 8,664 0406 90 31 04-15 7253  04-15 7254  04-15 7255 9,685 04-15 7256 11,058 04-15 7257 6,658 04-15 7258 8,664 0406 90 33 04-15 7253  04-15 7254  04-15 7255 9,685 04-15 7256 11,058 04-15 7257 6,658 04-15 7258 8,664 0406 90 35 04-16 7259  04-16 7274 9,685 04-16 7277 11,058 04-16 7278 6,658 04-16 7279 8,664 0406 90 37 04-16 7259  04-16 7274 9,685 04-16 7277 11,058 04-16 7278 6,658 04-16 7279 8,664 0406 90 39 04-15 7254  04-15 7255 9,685 04-15 7256 11,058 04-15 7257 6,658 04-15 7258 8,664 0406 90 50 04-15 7253  04-15 7254  04-15 7255 9,685 04-15 7256 11,058 04-15 7257 6,658 04-15 7258 8,664 0406 90 61  0406 90 63  0406 90 69 14,994 0406 90 73 04-16 7259  04-16 7274 9,685 19. 11.92 Official Journal of the European Communities No L 335/ 19 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 90 73 04-16 7277 11,058 04-16 7278 6,658 04-16 7279 8,664 0406 90 75 04-16 7259  04-16 7274 9,685 04-16 7277 11,058 04-16 7278 6,658 04-16 7279 8,664 0406 90 77 04-16 7259  04-16 7274 9,685 04-16 7277 11,058 04-16 7278 6,658 04-16 7279 8,664 0406 90 79 04-16 7259  04-16 7274 9,685 04-16 7277 11,058 04-16 7278 6,658 04-16 7279 , 8,664 0406 90 81 04-16 7259  04-16 7274 9,685 04-16 7277 11,058 04-16 7278 6,658 04-16 7279 8,664 0406 90 85 04-16 7259  04-16 7274 9,685 04-16 7277 .11,058 04-16 7278 6,658 04-16 7279 8,664 0406 90 89 04-15 7253  04-15 7254  04-15 7255 9,685 04-15 7256 11,058 04-15 7257 6,658 04-15 7258 8,664 0406 90 93 04-8 7226  04-8 7231 3,026 04-8 7232 4,402 0406 90 99 04-8 7226  04-8 7228 11,058 04-8 7230 8,664 04-8 7232 4,402 2309 10 15 23-14 7553 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 No L 335/20 Official Journal of the European Communities 19. 11 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 15 23-14 7557 4,146 23-14 7558 4,442 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 23-14 7574 0,551 23-14 7577 0,617 23-14 7578 0,661 23-14 7579 1,558 23-14 7580 3,116 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 7,010 23-14 7885  2309 10 19 23-14 7553 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 23-14 7557 4,146 23-14 7558 4,442 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 23-14 7574 0,551 23-14 7577 0,617 23-14 7578 0,661 23-14 7579 1,558 23-14 7580 3,116 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 ' 7,010 23-14 7885  2309 10 39 23-14 7553 # 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 23-14 7557 4,146 23-14 7558 4,442 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 23-14 7574 0,551 23-14 7577 0,617 19. 11 . 92 Official Journal of the European Communities No L 335/21 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 39 23-14 7578 0,661 23-14 7579 1,558 23-14 7580 3,116 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 7,010 23-14 7885  2309 10 59 23-14 7553 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 23-14 7557 4,146 23-14 7558 4,442 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 23-14 7574 0,551 23-14 7577 0,617 23-14 7578 0,661 23-14 7579 1,558 23-14 7580 3,116 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 7,010 23-14 7885  2309 10 70 23-14 7553 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 23-14 7557 4,146 23-14 7558 4,442 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 23-14 7574 0,551 23-14 7577 0,617 23-14 7578 0,661 23-14 7579 1,558 23-14 7580 3,116 . 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 7,010 No L 335/22 Official Journal of the European Communities 19 . 11 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 70 23-14 7885  2309 90 35 23-14 7553 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 23-14 7557 4,146 23-14 7558 4,442 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 23-14 7574 0,551 23-14 7577 0,617 23-14 7578 0,661 23-14 7579 1,558 23-14 7580 3,116 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 7,010 23-14 7885  2309 90 39 23-14 7553 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 23-14 7557 4,146 23-14 7558 4,442 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 23-14 7574 0,551 23-14 7577 0,617 23-14 7578 0,661 23-14 7579 1,558 23-14 7580 3,116 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 7,010 23-14 7885  2309 90 49 23-14 7553 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 23-14 7557 4,146 23-14 7558 4,442 19. 11.92 Official Journal of the European Communities No L 335/23 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 49 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 23-14 7574 0,551 23-14 7577 0,617 23-14 7578 0,661 23-14 7579 1,558 23-14 7580 3,116 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 7,010 23-14 7885  2309 90 59 23-14 7553 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 23-14 7557 4,146 23-14 7558 4,442 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 23-14 7574 0,551 23-14 7577 0,617 23-14 7578 0,661 23-14 7579 1,558 23-14 7580 3,116 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 7,010 23-14 7885  2309 90 70 23-14 7553 0,987 23-14 7554 1,974 23-14 7555 2,962 23-14 7556 3,702 23-14 7557 4,146 23-14 7558 4,442 23-14 7559 0,147 23-14 7569 0,294 23-14 7573 0,440 , 23-14 7574 0,551 23-14 7577 0,617 23-14 7578 0,661 23-14 7579 1,558 NoL 335/24 Official Journal of the European Communities 19.11.92 CN code Table Additionalcode Notes Germany DM Positive Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Negative Italy France Lit FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 70 23-14 7580 3,116 23-14 7581 4,673 23-14 7582 5,842 23-14 7583 6,543 23-14 7584 7,010 23-14 7885   % milk fat/100 kg product  a 0,144 b 0,158  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  c 0,067  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 0,078  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,006  % sucrose/100 kg product  f 0,026 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 1 00 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 19 . 11 . 92 Official Journal of the European Communities No L 335/25 'PART 7 SECTOR SUGAR Monetary compensatory amounts I I Positive I II Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  1701 11 10 17-5 7334 ( ») 2,199 17-5 7335 2,199 1701 11 90 17-5 7334 (') 2,199 17-5 7335 2,199 1701 12 10 17-5 7334 ( ») 2,199 17-5 7335 ' r 2,199 1701 12 90 17-5 7334 ( ») 2,199 17-5 7335 2,199 1701 91 00 17-6 7337 (2) 2,639 1701 99 10 17-7 7340 2,639 1701 99 90 17-7 7340 2,639  100 kg of dry matter  1702 30 10 17-8 7341 ' 2,639 1702 40 10 17-8 7341 2,639 1702 60 10 17-8 7341 2,639  % sucrose content and 100 kg net  1702 60 90 17-10 7345 ( ») 0,0264 17-10 7346 C) 0,0264 17-10 7347 ( ») 0,0264  100 kg of dry matter  1702 90 30 17-8 7341 2,639  °/o sucrose content and 100 kg net  1702 90 60 17-11 7349 (') 0,0264 17-11 7350 ( ») 0,0264 17-11 7351 O 0,0264 1702 90 71 17-12 7353 (5) 0,0264 1702 90 90 17-10 7345 ( ») 0,0264 17-10 7346 (') 0,0264 17-10 7347 C) 0,0264  100 kg of dry matter  2106 90 30 21-5 7419 2,639  % sucrose content and 100 kg net  2106 90 59 21-6 7423 (') 0,0264 21-6 7424 O 0,0264 21-6 7425 O 0,0264 No L 335/26 Official Journal of the European Communities 19. 11 . 92 ( 1) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 19 . 11 . 92 Official Journal of the European Communities No L 335/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0403 10 51 7,010 0403 10 53 7,832 0403 10 59 11,038 0403 10 91  0403 10 93 ^ :  0403 10 99  0403 90 71 7,010 0403 90 73 7,832 0403 90 79 11,038 0403 90 91  0403 90 93  0403 90 99 .  1517 10 10  1517 90 10  1704 10 11  1704 10 19  1704 10 91  1704 10 99  1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632  1704 90 99 17-3 * 17-3 7632  1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832 2,754 1806 90 11 18-4 * No L 335/28 Official Journal of the European Communities 19. 11 . 92 mummmmm... Positive II Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 » 18-3 7632  1806 90 60 18-4 * 1806 90 70 18-4 » 1806 90 90 18-2 » 1901 10 00 19-4 * 1901 90 90 19-2 * 1902 11 10  1902 11 90  1902 19 11  1902 19 19  1902 19 90  1902 40 10  1903 00 00  1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 » 1905 30 51 19-1 * 1905 30 59 19-1 * 1905 30 91 19-1 * 1905 30 99 19-1 » 1905 40 00 19-3  19-3 7633  19-3 7634  1905 90 40 19-1 * 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 » 2101 20 90 21-2 * 2105 00 10  2105 00 91 21-3 6585 .  21-3 7585  2105 00 99 21-4 6586  21-4 7586 3,216 2106 10 90 21-2 * 2106 90 99 21-1 * 21-1 7001  21-1 7002  21-1 7003  21-1 7004  19. 11 . 92 Official Journal of the European Communities No L 335/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fi Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF. Greece Dr Ireland £ Irl Spain Pta  100 kg  2106 90 99 21-1 '7635  21-1 7636  21-1 7637  21-1 7642  2905 44 11  2905 44 19  2905 44 91  2905 44 99 3,040 3505 10 10  3505 10 90  3823 60 11  3823 60 19  3823 60 91  3823 60 99 3,040  7001   7002   7003   7004   7005   7006   7007  _ 7008   7009   7010   7011   7012   7013  _ 7015   7016   7017   7020   7021   7022   7023   7024 3,190  7025   7026 _  7027 r  7028 2,809  7029 3,474  7030   7031  _ 7032 2,658  7033 3,133  7035  No L 335/30 Official Journal of the European Communities 19. 11 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7036   7037 3,008  7040 2,944  7041 3,514  7042 4,013  7043 4,488  7044 5,153  7045 3,228  7046 3,798  7047 4,297  7048 4,772  7049 5,437  7050 3,552  7051 4,122  7052 4,621  7053 5,096  7055 3,902  7056 4,472  7057 4,971  7060 5,258  7061 5,828  7062 6,327  7063 6,802  7064 7,467  7065 5,542  7066 6,112  7067 6,611  7068 7,086  7069 7,751  7070 5,866  7071 6,436  7072 6,935  7073 7,410  7075 6,216  7076 6,786  7077 7,285  7080 10,235  7081 10,805  7082 11,304  7083 11,779  7084 12,444  7085 10,519  7086 11,089  7087 11,588  7088 12,063 19. 11.92 Official Journal of the European Communities No L 335/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7090 10,843  7091 11,413  7092 11,912  7095 11,193  7096 11,763  7100 O   7101 0)   7102 O   7103 0)   7104 C)   7105 O   7106 C)   7107 0)   7108 C)   7109 C) 2,850  7110 C)   7111 C)   7112 &lt; »)   7113 O   7115 0)   7116 C)   7117 0)   7120 C)   7121 0)   7122 0   7123 C) 2,882 .  7124 O 3,547 .  7125 0)   7126 C)   7127 C) 2,691  7128 C) 3,166  7129 C) 3,831  7130 0   7131 0   7132 (l) 3,015  7133 0) 3,490  7135 O   7136 0) 2,866  7137 O 3,365  7140 O 3,301  7141 C) 3,871  7142 O 4,370  7143 0 4,845  7144 C) 5,510  7145 O 3,585 No L 335/32 Official Journal of the European Communities 19 . 11 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr "Italy lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7146 O 4,155  7147 O 4,654  7148 O 5,129  7149 (') 5,794  7150 O 3,909  7151 C) 4,479  7152 0 4,978  7153 (l) 5,453  7155 O 4,259  7156 C) 4,829  7157 O 5,328  7160 O 5,615  7161 (') 6,185  7162 O 6,684  7163 O 7,159  7164 (l) 7,824  7165 (l) 5,899  7166 O 6,469  7167 0) 6,968  7168 0) 7,443  7169 0) 8,108  7170 0) 6,223  7171 0 6,793  7172 (') 7,292  7173 O 7,767  7175 O 6,573  7176 O 7,143  7177 O 7,642  7180 C) 10,592  7181 0) 11,162  7182 O 11,661  7183 O 12,136  7185 0) 10,876  7186 O 11,446  7187 (l) 11,945  7188 O 12,420  7190 O 11,200  7191 O 11,770  7192 (') 12,269  7195 (') 11,550  7196 C) 12,120  7200 0)   7201 O 2,977  7202 (l) 3,476  7203 O 3,951 Official Journal of the European Communities No L 335/3319 . 11.92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7204 O 4,616  7205 C) 2,691  7206 O 3,261  7207 O 3,760  7208 C) 4,235  7209 O 4,900  7210 C) 3,015  7211 (') 3,585  7212 0) 4,084  7213 C) 4,559  7215 0) 3,365  7216 O 3,935  7217 O 4,434  7220 O 3,715  7221 (l) 4,285  7260 O 5,691  7261 O 6,261  7262 O 6,760  7263 C) 7,235  7264 C) 7,900  7265 0) 5,975  7266 O 6,545  7267 O 7,044  7268 0) 7,519  7269 O 8,184  7270 0) 6,299  7271 (') 6,869  7272 O 7,368  7273 (') 7,843  7275 0) 6,649  7276 O 7,219  7300 O 3,207  7301 C) 3,777  7302 (l) 4,276  7303 C) 4,751  7304 O 5,416  7305 O 3,491  7306 0) 4,061  7307 O 4,560  7308 (') 5,035  7309 (') 5,700  7310 C) 3,815  7311 0) 4,385  7312 (') 4,884  7313 C) 5,359 No L 335/34 Official Journal of the European Communities 19 . 11 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7315 (') 4,165  7316 0) 4,735  7317 (') ' 5,234  7320 O 4,515  7321 0 5,085  7360 0) 6,167  7361 C) 6,737  7362 O 7,236  7363 C) 7,711  7364 O 8,376  7365 0 6,451  7366 0) 7,021  7367 C) 7,520  7368 (') 7,995  7369 O 8,660  7370 O 6,775  7371 0) 7,345  7372 C) 7,844  7373 (') 8,319  7375 (') 7,125  7376 C) N 7,695  7378 O ' 7,475  7400 O 3,999  7401 (l) 4,569  7402 (') 5,068  7403 O 5,543  7404 O 6,208  7405 (l) 4,283  7406 O 4,853  7407 O 5,352  7408 (') 5,827  7409 C) 6,492  7410 (') 4,607  7411 (') 5,177  7412 O 5,676  7413 0) 6,151  7415 O 4,957  7416 (') 5,527  7417 (') 6,026  7420 (') 5,307  7421 O 5,877  7460 C) 6,573  7461 O 7,143  7462 0) 7,642 _ 7463 O 8,117 19. 11 . 92 Official Journal of the European Communities No L 335/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7464 0) 8,782  7465 O 6,857  7466 0) 7,427  7467 ( ») 7,926  7468 O 8,401  7470 O 7,181  7471 (') 7,751  7472 O 8,250  7475 (') 7,531  7476 O 8,101  7500 O 4,624  7501 O 5,194  7502 O 5,693  7503 (') 6,168  7504 (') 6,833  7505 0) 4,908  7506 O 5,478  7507 O 5,977  7508 0) 6,452  7509 O 7,117  7510 O 5,232  7511 O 5,802  7512 O 6,301  7513 C) 6,776  7515 (') 5,582  7516 (') 6,152  7517 (') 6,651  7520 O 5,932  7521 (') 6,502  7560 (') 6,938  7561 0) 7,788  7562 0) 8,007  7563 C) 8,482  7564 O 9,147  7565 C) 7,222  7566 O 7,792 f  7567 (') 8,291  7568 O 8,766  7570 O 7,546  7571 C) 8,116  7572 (') 8,615  7575 ' (l) 7,896  7576 O 8,466  7600 (') 6,957  7601 O 7,527 No L 335/36 Official Journal of the European Communities 19 . 11 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7602 (') 8,026  7603 O 8,501  7604 O 9,166  7605 O 7,241  7606 (l) 7,811  7607 (l) 8,310  7608 (l) 8,785  7609 O 9,450  7610 0) 7,565  7611 0) 8,135  7612 O 8,634  7613 C) 9,109  7615 O 7,915  7616 O 8,485  7620 O 8,265  7700 O 8,020  7701 0) 8,590  7702 (') 9,089  7703 0) 9,564  7705 (l) 8,304  7706 ( ») 8,874 -J- 7707 O 9,373  7708 (1) 9,848  7710 O 8,628  7711 O 9,198  7712 (') 9,697  7715 O 8,978  7716 C) 9,548  7720 0) 7,499  7721 (') 8,069  7722 O 8,568  7723 ( ») 9,043  7725 O 7,783  7726 (l) 8,353  7727 (l) 8,852  7728 0) ' 9,327  7730 0 8,107  7731 O 8,677  7732 (') 9,176  7735 O 8,457  7736 0) 9,027  7740 O 9,641  7741 O 10,211  7742 O 10,710  7745 (l) 9,925 19. 11.92 Official Journal of the European Communities No L 335/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Ir! Spain Pta  100 kg   7746 0) 10,495  7747 O 10,994  7750 0) 10,249  7751 C) 10&gt;819  7758   7759   7760 O 11,783  7761 O 12,353  7762 O 12,852  7765 O 12,067  7766 O 12,637 _ 7768   7769 . 2,859  . 7770 0) 12,391  7771 O 12,961  7778 4,252  7779 4,822  7780 C) 13,926  7781 O 14,496  7785 O 14,210  7786 O 14,780  7788 6,566  7789 7,136  7798 O   7799 O   7800 14,581 _ 7801 15,151  7802 15,650  7805 14,865  7806 15,435  7807 15,934  7808 0) 2,646  7809 O 3,216  7810 15,189  7811 15,759  7818 O 4,609  7819 C) 5,179  7820 0) 14,938  7821 (l) 15,508  7822 C) 16,007  7825 O 15,222  7826 C) 15,792  7827 C) 16,291  7828 0) 6,923  7829 O 7,493 No L 335/38 19 . 11.92Official Journal of the European Communities CN code Table Additionalcode Notes Positive . Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7830 O 15,546  7831 0) 16,116  7838 0) 6,999  7840 O   7841 O   7842 O   7843 C)   7844 0) 2,923  7845 (')   7846 O   7847 0   7848 O   7849 (l) 3,207  7850 (')   7851 (')   7852 ( »)   7853 0) 2,866  7855 (')   7856 (l)   7857 O 2,741  7858 0)   7859 O   7860 C)   7861 O   7862 O   7863 O 2,734  7864 C) 3,399  7865 O   7866 , (')   7867 (')   7868 C) 3,018  7869 O 3,683  7870 (!)   7871 0   7872 O 2,867  7873 0 3,342  7875 O   7876 O 2,718  7877 (l ) 3,217  7878 (')   7879 O 3,068  7900 (')   7901 O   7902 C) 2,735  7903 C) 3,210 19 . 11 . 92 Official Journal of the European Communities No L 335/39 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7904 (1) 3,875  7905 0   7906 0)   7907 0) 3,019  7908 O 3,494  7909 0) 4,159  ' 7910 O   7911 0) 2,844  7912 O 3,343  7913 O 3,818  7915 (!)   7916 (') 3,194  7917 (') 3,693  791 « O 2,974  7919 0) 3,544  7940 0)   7941 O 2,951  7942 O 3,450  7943 O 3,925  7944 (') 4,590  7945 C) 2,665  7946 0) 3,235  7947 O 3,734  7948 (l) 4,209  7949 O 4,874  7950 (') 2,989  7951 O 3,559  7952 (') 4,058  7953 (') 4,533  7955 (') 3,339  7956 (') 3,909  7957 C) 4,408  7958 (') 3,689  7959 0) 4,259  7960 O 3,452  7961 O 4,022  7962 (') 4,521  7963 (') 4,996  7964 (') 5,661  7965 0) 3,736  7966 (') 4,306  7967 O 4,805  7968 (') 5,280  7969 O 5,945  7970 O 4,060 No L 335/40 Official Journal of the European Communities 19 . 11 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7971 0) 4,630  7972 (l) 5,129  7973 0) 5,604  7975 O 4,410  7976 0 4,980  7977 0 5,479  7978 (') 4,760  7979 O 5,330  7980 O 5,356  7981 (!) 5,926  7982 O 6,425  7983 O 6,900  7984 O 7,565  7985 0) 5,640  7986 O 6,210  7987 (') 6,709  7988 C) 7,184  7990 0) 5,964  7991 0) 6,534  7992 0) 7,033  7995 O 6,314  7996 C) 6,884 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 0,173 0,366 0,586 0,809 1,154 1.674 2,597 2,597 3,636 3,636 4.675 4,675 4,675 5,714 5,714 5,714 5,714 5,714 5,714 5,714 19. 11 . 92 Official Journal of the European Communities No L 335/41 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   5780 6,753  5781 6,753  5785 6,753  5786 6,753  579x 0,173  5808 0,173  5809 0,173  5818 0,173  5819 0,173  582x 0,173  5830 0,173  5831 0,173  5838 0,366  584x 0,366  585x 0,366  586x 0,586  587x - 0,586  590x 0,809  591x 0,809  594x 1,154  595x 1,154  596x 1,674  597x 1,674  598x 2,597  599x 2,597 Amounts to be deducted  61xx 0,158  62xx 0,333  63xx 0,534  64xx 0,738  65xx 1,052  66xx 1,525  670x 2,366  671x 2,366  672x 3,313  673x 3,313  674x 4,260  6750 4,260  6751 4,260  6760 5,206  6761 5,206  6762 5,206  6765 5,206 No L 335/42 Official Journal of the European Communities 19 . 11 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   6766 5,206  6770 5,206  6771 5,206  6780 6,153  6781 6,153  6785 6,153  6786 6,153  679x 0,158  6808 0,158  6809 0,158  6818 0,158  6819 0,158  682x 0,158  6830 0,158  6831 0,158  6838 0,333  684x 0,333  685x 0,333  686x 0,534  687x 0,534  690x 0,738  691x 0,738  694x 1,052  695x 1,052  696x 1,525  697x 1,525  698x 2,366  699x 2,366 19. 11 . 92 Official Journal of the European Communities No L 335/43 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose \ The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugarflsoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of ' glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2007 91 10 20-4 7385  2007 99 10 20-5 7387  2007 99 31 20-5 7387  2007 99 33 20-5 7387 S  2007 99 35 20-5 7387  2007 99 39 20-5 7387  19 . 11 . 92No L 335/44 Official Journal of the European Communities ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland . Spain Portugal - Beef and veal   1,054   1,010    1,037   Milk and milk products   1,054   1,010    1,037   Pigmeat        '      Sugar   1,054   1,010    1,039   Cereals   1,054   1,010    1,039   Eggs and poultry and albumins   1,019       1,010   Wine  _   1,012   Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,054   1,010    1,037  to be applied to refunds : _ cereals   1,054   1,010    1,039   milk   1,054   1,010    1,037   sugar   1,054   1,010    1,039   Jams and marmalades (Regulation (EEC) No 426/86)   1,054   Olive oil sector            19 . 11 . 92 Official Journal of the European Communities No L 335/45 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 16 to 18 November 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Cereals 0,450113 19 November 1992 Sugar 0,450113 19 November 1992 Beef and veal 0,450113 19 November 1992 Milk and milk products 0,450113 19 November 1992 Eggs and poultrymeat 0,217342 19 November 1992 Olive oil 0 19 November 1992 Pigmeat 0 19 November 1992